Exhibit IN THE COMMONWEALTH COURT OF PENNSYLVANIA JOEL ARIO, INSURANCE COMMISSIONER OF THE COMMONWEALTH OF PENNSYLVANIA, DOCKET NO. 5 MD 2009 Plaintiff vs. PENN TREATY NETWORK AMERICA INSURANCE COMPANY Defendant. JOEL ARIO, INSURANCE COMMISSIONER OF THE COMMONWEALTH OF PENNSYLVANIA, DOCKET NO. 4 MD 2009 Plaintiff vs. AMERICAN NETWORK INSURANCE COMPANY Defendant. PRELIMINARY REPORT AND PLAN OF REHABILITATION FOR PENN TREATY NETWORK AMERICA INSURANCE COMPANY AND AMERICAN NETWORK INSURANCE COMPANY James G.
